DETAILED ACTION
Election/Restrictions
1.	Applicant’s election of Group I, claims 1, 2, 8-12 and 14-20, drawn to a personal care composition comprising a surface active protein out of the group of Class III BsIA proteins and a surfactant, in the reply filed on 2/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Claims 1, 2, 10, 11, 12 and 14-20 which read on the elected group Class III Bs1A proteins are currently under examination.
Claim Rejections - 35 USC § 112-2nd paragraph
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2, 10, 11, 12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites that the Class III Bs1A protein has at least 50% identity to a wild-type Thermoactinomyces vulagaris Bs1A (SEQ ID NO: 6). The claim should clarify that the T.vulagaris comprises the amino acid sequence set forth in SEQ ID NO: 6. The use of the parentheticals is confusing and the claim does not directly recite that the Thermoactinomyces vulagaris Bs1A protein “comprises the sequence set forth in SEQ ID NO: 6”.  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 112-Written Description
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 2, 10, 11, 12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to, for example:
1.  (Original) A personal care composition comprising: a) one or more surface active proteins selected from the group consisting of Class III BslA proteins and b) a surfactant.
2.    (Original) The composition according to claim 1 wherein the Class III BslA protein has at least 50%amino acid identity to a wild-type protein: Thermoactinomyces vulgaris BslA (SEQ ID NO: 6).
8.    (Original) The composition according to claim 1, wherein the ranaspumins have at least 40% amino acid identity to at least one wild-type protein selected from the group consisting of: Engystomops pustulosus Ep-Rsn2 (SEQ ID NO: 56), Leptodactylus vastus Lv-Rsnl (SEQ ID NO: 57), Leptodactylus fuscus Lf-Rsnl (SEQ ID NO: 58), and Bufo gargarizans Bg-Rsn (SEQ ID NO: 59).
mino acid identity to at least one wild-type protein selected from the group consisting of Engystomops pustulosus Ep-Rsn2 (SEQ ID NO: 56) and Leptodactylus vastus Lv-Rsnl (SEQ ID NO: 57).
10.    (Original) The composition according to claim 1, further comprising one or more coproteins, wherein the co-proteins have at least 40% amino acid identity to at least one wild-type protein selected from the group consisting of: Engystomops pustulosus Ep-Rsnl (SEQ ID NO: 60), Engystomops pustulosus Ep-Rsn3 (SEQ ID NO: 61), Engystomops pustulosus Ep-Rsn4 (SEQ ID NO: 62), Engystomops pustulosus Ep- Rsn5 (SEQ ID NO: 63), and Engystomops pustulosus Ep-Rsn6 (SEQ ID NO: 64); and mixtures thereof.
11.    (Original) The composition according to claim 10, further comprising one or more co-proteins, wherein the co-proteins have at least 40% amino acid identity to at least one wild-type protein selected from the group consisting of Engystomops pustulosus Ep-Rsn3 (SEQ ID NO: 61) and Engystomops pustulosus Ep-Rsn5 (SEQ ID NO: 63).

Instant claim 1 recites a personal care composition comprising proteins from the classification “Class III B1sA’ which is unclear as stated in the 112, 2nd paragraph set forth above.  Appropriate written description is not found for these proteins. No general rules or borders are found in the instant specification that can help the skilled person in the art to classify a given protein as falling within said group.  The mere recitation of a name, i.e., Class III Bs1A protein, is not sufficient to adequately describe the invention.  Claim 2 recites that the protein has at least 50% identity to a protein comprising the amino acid sequence of SEQ ID NO: 6 and dependent claims 8-10 recite additional polypeptides to be used in the composition with only 40% identity to certain sequences.  These claims do possess a written description problem since it is unclear the possible changes which are acceptable and will create a sequence which can produce a functional protein. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the 
In Abbvie v. Centocor (Fed. Cir. 2014), the Court noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid [protein] itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, 
Therefore, because the art is unpredictable and the scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesevariant proteins. There is no teaching in the specification regarding which 50 or 40% of the structure can be varied and still produce a polypeptide which would function in a personal care composition.  Although the disclosure of SEQ ID NO: 6, 60, 61, etc. combined with the knowledge in the art, may put one in possession of peptides that are at least 40-50% identical, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those peptides would function as described in the specification. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of proteins.

Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the recited proteins and variants, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the polypeptides in the compositions as instantly claimed. 

Claim Rejections - 35 USC § 112-Enablement
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


7.	Claims 1, 2, 10, 11, 12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to, for example: 
1.  (Original) A personal care composition comprising: a) one or more surface active proteins selected from the group consisting of Class III BslA proteins and b) a surfactant.
2.    (Original) The composition according to claim 1 wherein the Class III BslA protein has at least 50%amino acid identity to a wild-type protein: Thermoactinomyces vulgaris BslA (SEQ ID NO: 6).
8.    (Original) The composition according to claim 1, wherein the ranaspumins have at least 40% amino acid identity to at least one wild-type protein selected from the group consisting of: Engystomops pustulosus Ep-Rsn2 (SEQ ID NO: 56), Leptodactylus vastus Lv-Rsnl (SEQ ID NO: 57), Leptodactylus fuscus Lf-Rsnl (SEQ ID NO: 58), and Bufo gargarizans Bg-Rsn (SEQ ID NO: 59).
9.    (Original) The composition according to claim 8, wherein the ranaspumins have at least 40% amino acid identity to at least one wild-type protein selected from the group consisting of Engystomops pustulosus Ep-Rsn2 (SEQ ID NO: 56) and Leptodactylus vastus Lv-Rsnl (SEQ ID NO: 57).
10.    (Original) The composition according to claim 1, further comprising one or more coproteins, wherein the co-proteins have at least 40% amino acid identity to at least one wild-type protein selected from the group consisting of: Engystomops pustulosus Ep-Rsnl (SEQ ID NO: 60), Engystomops pustulosus Ep-Rsn3 (SEQ ID NO: 61), Engystomops pustulosus Ep-Rsn4 (SEQ ID NO: 62), Engystomops pustulosus Ep- Rsn5 (SEQ ID NO: 63), and Engystomops pustulosus Ep-Rsn6 (SEQ ID NO: 64); and mixtures thereof.
11.    (Original) The composition according to claim 10, further comprising one or more co-proteins, wherein the co-proteins have at least 40% amino acid identity to at least one wild-type protein selected from the group consisting of Engystomops pustulosus Ep-Rsn3 (SEQ ID NO: 61) and Engystomops pustulosus Ep-Rsn5 (SEQ ID NO: 63).

nd paragraph set forth above.  Appropriate enablement is not found for these proteins. No general rules or borders are found in the instant specification that can help the skilled person in the art to classify, isolate or make a given protein as falling within said group.  The mere recitation of a name, i.e., Class III Bs1A protein, is not sufficient to adequately describe the invention.  Claim 2 recites that the protein has at least 50% identity to a protein comprising the amino acid sequence of SEQ ID NO: 6 and dependent claims 8-10 recite additional polypeptides to be used in the composition with only 40% identity to certain sequences.  These claims do possess an enablement problem since it is unclear the possible changes which are acceptable and will create a sequence which can produce a functional protein. The specification states that substitutions, additions, or deletions, may be made to the defined sequences; however, the specification provides no guidance as to which amino acids should be conserved or which may be changed without causing a detrimental effect to the protein.  It is unpredictable as to which amino acids could be removed and which could be added.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of success are limited.  Other positions are critical to the protein’s structure/function relationship, e.g., such as various positions or regions directly involved in binding, catalysis in providing the correct three-dimensional spatial orientation of binding and catalytic sites.  These regions can tolerate only very little or no substitutions.  Selective point mutation to one key residue could eliminate the function of the polypeptide.  It a priori, but must be determined from case to case by painstaking experimental study.  The instant claims allow for substitutions with amino acids of vastly different properties and they do not recite the specific changes in the claims.

Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
. 
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPhee et al (WO 2016/027078 A1); reference provided by Applicant.
	McPhee et al teach BsIA proteins and variant proteins thereof and in combination with surfactants.  See page 3, lines 19-page 4, line 5 and page 5.  Mc Phee teaches that the synthetic multiphase product may suitably comprise at least 0.005 wt% BslA. Preferably, the synthetic multiphase product comprises at least 0.01 wt% BslA. More preferably, the synthetic multiphase product comprises at least 0.02 wt% BslA. The synthetic multiphase product may suitably comprise between 0.005 and 0.2 wt% BslA. 
	The paragraph bridging pages 18-19 teaches that the BsIA protein-surfactant may be a ‘personal care product’.  For example, the foamable personal care product may be a shampoo, soap, or shower gel. The multiphase personal care product may be an emulsified personal care product, such as hand cream, or moisturizer, for example.  Although McPhee does not recite the term “Class III” for the BsIA proteins taught in the reference, they are fall within the scope of claim 1 because the designation “Class III Bs1A protein” appears to be an internal designation, see specification page 7, lines 28-page 8 line 23.  Accordingly, a person skilled in the art could not determine which structures fall under the designation, Class III Bs1A proteins.  No general rules or borders are found in the instant specification that can help the skilled person in the art to .  
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1, 2, 10, 11, 12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,526,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims refer to a ‘cleaning composition’ instead of a ‘personal care composition’ but they also comprise a Class III BsIA protein which is at least 80% identical to Applicant’s SEQ ID NO: 6. The Class III BsIA protein comprising SEQ ID NO: 6 from the patented claims is 100% identical to the SEQ ID NO: 6 of the instant application.  The claims differ in that the patented claims allow for either Class III or Class IV BsIA protein and that the patented claims require the surfactant to be an ‘anionic surfactant or one or more co-surfactants’ while the instant claim just requires any ‘surfactant’.  The phrases ‘personal care composition’ or ‘cleaning composition’ are intended uses only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the . 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/22/21